Order requiring plaintiffs’ examination before trial modified by striking out the portion thereof requiring plaintiffs’ attendance at the county court house in White Plains and substituting in place thereof a requirement that plaintiffs’ depositions shall be taken by written interrogatories under a commission, and as so modified affirmed, with ten dollars costs and disbursements. In our opinion, there is no necessity for requiring the plaintiffs’ attendance at White Plains for the examination. The purpose of the examination can be as well obtained by a commission. Lazansky, P. J., Young, Hagarty, *693Carswell and Tompkins, JJ., concur. Settle order on notice as to the terms of the commission.